Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 12/21/2020. Claims 1, 5, 8, 10, 14, 17 and 21, 23, and 25 have been amended. Claims 2, 4, 11, 13, 18 and 20 have been cancelled. Claims 1, 3, 5-10, 12, 14-17, 19, 21-29 are now pending in this Application.

Response to Arguments
s 1, 3, 5-10, 12, 14-17, 19, 21-29 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-21, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou (U.S. Pub No. 2015/0142747 A1), and in view of Umbehocker (U.S. Pub No. 2012/0254567 A1), .

As per claim 1, Zou discloses a deployment server comprising: 
a processor; and a computer readable media encoded with instruction, which, when executed, cause the deployment server to perform operations comprising (Par [0063]):
receiving a request to create a cluster of virtual machine, wherein the request is associated with a deployment (Par [0036]); 

creating plurality of the virtual machines in the cluster of virtual machines and attaching respective snapshot of the deployment image to a respective virtual machine of the virtual machines in the cluster of virtual machines, (Par [0126-129] group of virtual machines ).
Zou discloses creating snapshots, virtual machines, Zou silence about a virtual boot disk, and least one of the plurality of virtual machine configured to boot from the respective snapshot.
However, Umbehocker discloses a virtual boot disk, and least one of the plurality of virtual machine configured to boot from the respective snapshot (Par [0057] a snapshot of a boot).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Umbehocker into the teachings of Zou in order to reduce the cost of managing complex storage (Par [0006]).As per claim 3, Zou discloses the deployment server of claim 1, wherein at least a portion of the deployment image is stored on a storage device associated with a server host machine, and the portion of the deployment image stored on the storage device comprise at least one of the snapshots (Par [0011, 0027, 0066]). 
As per claim 5, Zou discloses the deployment server of claim 1, wherein the operations further creating a user virtual machine (VM) on a machine and attach the image to the user virtual machine (VM) (Par [0011]). As per claim 6, Umbehocker discloses the deployment server of claim 5, wherein the operations further cause 
receiving a request to deploy a cluster of virtual machine, wherein the request is associated with a deployment (Par [0036]); 
creating a plurality of snapshots of a deployment image base on the deployment parameter associated with the request (Par [0073, 0083] receive request to create snapshot of a deployment image); 
creating plurality of the virtual machines in the cluster of virtual machines and attaching respective snapshot of the deployment image to a respective virtual machine of the virtual machines in the cluster of virtual machines, (Par [0126-129] group of virtual machines ).
Zou discloses creating snapshots, virtual machines, Zou silence about a virtual boot disk, and least one of the plurality of virtual machine configured to boot from the respective snapshot.
However, Umbehocker discloses a virtual boot disk, and least one of the plurality of virtual machine configured to boot from the respective snapshot (Par [0057] a snapshot of a boot).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Umbehocker into the teachings of Zou in order to reduce the cost of managing complex storage (Par [0006]).As per claim 12, Zou discloses the media of claim 10, wherein at least a portion of the deployment image 
by one or more computing devices, receiving a request to deploy a cluster of virtual machines, wherein the request is associated with deployment parameter (Par [0036]);
by the one or more computing devices, creating plurality of the virtual machines in the cluster of virtual machines and attaching respective snapshot of the deployment image to a respective virtual machine of the virtual machines in the cluster of virtual machines, (Par [0126-129] group of virtual machines).
Zou discloses creating snapshots, virtual machines, Zou silence about a virtual boot disk, and least one of the plurality of virtual machine configured to boot from the respective snapshot.
However, Umbehocker discloses a virtual boot disk, and least one of the plurality of virtual machine configured to boot from the respective snapshot (Par [0057] a snapshot of a boot).

As per claim 21, Zou discloses the deployment server of claim 1, wherein the deployment parameter includes a number of file server virtual machines (FSVMs) in the cluster of virtual machines, the FSVMs being configured to process storage item access operation for user virtual machines in the cluster of virtual machines (Par [0128-0129]).
As per claim 23, Zou discloses the method of claim 10, wherein creating the plurality of snapshots of a deployment image is based on a number of file server virtual machines (FSVMs) in the cluster of virtual machines the FSVMs being configured to process storage item access operation for user virtual machines in the cluster of virtual machines (Par [0128-0129]).
As per claim 25, Zou discloses the method of claim 17, wherein creating the plurality of snapshots of a deployment image is based on a number of file server virtual machines (FSVMs) in the cluster of virtual machines the FSVMs being configured to process storage item access operation for user virtual machines in the cluster of virtual machines (Par [0128-0129]).
As per claim 27, Zou discloses the deployment server of claim 3, wherein the at least one of the snapshots comprises metadata identifying a location of at least one block of the deployment image on 

As per claim 29, Zou discloses the method of claim 17, wherein the at least one of the snapshots comprises metadata identifying a location of at least one block of the deployment image on the storage device (Par [0063]).


Claims 8, 22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable Zou et al, Umbehocker et al, and further in view of Modukuri et al (U.S. Patent No. 9,043,567).

As per claim 8, Zou and Umbehocker do not disclose the deployment server of claim 1 wherein the operations further comprise starting a controller/service virtual machine and a file server virtual machine on the host machine, wherein the user VM is configured to execute an application operating as a client with respect to the controller/service virtual machine and the file server virtual machine.
However, Modukuri discloses wherein the operations further comprise starting a controller/service virtual machine and a file server virtual machine on the host machine, wherein the user VM is configured to execute an application operating as a client with respect to the controller/service virtual machine and the file server virtual machine (Col 6 lines 3-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Modukuri into the teachings of Zou as modified by Umbehocker in order to control access data object in a storage system (Col 1 lines 17-18).

As per claim 24, Modukuri discloses the method of claim 10, wherein creating the cluster of virtual machines comprises creating a single namespace file server (Col 6 lines 62-67 through col 7 lines 1-8).
As per claim 26, Modukuri discloses the method of claim 17, wherein creating the cluster of virtual machines comprises creating a single namespace file server (Col 6 lines 62-67 through col 7 lines 1-8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




April 6, 2021

/THU N NGUYEN/Examiner, Art Unit 2154